Title: From Thomas Jefferson to Jacob Engelbrecht, 25 February 1824
From: Jefferson, Thomas
To: Engelbrecht, Jacob


Sir
Monticello
Feb. 25. 24
The kindness of the motive which led to the request of your letter of the 14th inst. and which would give some value to an article from me, renders compliance a duty of gratitude. knowing nothing more moral, more sublime more worthy of your preservation than David’s description of the good man, in his 15th psalm, I will here transcribe it, from Brady and Tate’s version.Lord, who’s the happy man that may To thy blest courts repair,Not, stranger-like, to visit them, But to inhabit there?’Tis he, whose every thought and deed By rules of virtue moves;Whose generous tongue disdains to speak The thing his heart disproves.Who never did a slander forge His neighbor’s fame to wound;Nor hearken to a false report By malice whispered round.Who vice, in all it’s pomp and power, Can treat with just neglect;And piety, tho’ cloathed in rags, Religiously respect.Who to his plighted vows and trust Has ever firmly stood;And tho’ he promise to his loss, He makes his promise good.Whose soul in usury disdains His treasure to employ;Whom no rewards can ever bribe The guiltless to destroy.The man who by this steady course Has happiness ensured,When earth’s foundation shakes, shall stand By providence secured.Accept this as a testimony of my respect for your request, an acknolegement of a due sense of the favor of your opinion, and an assurance of my good will and best wishes.Th: Jefferson